Dore, J.
I concur in the result that a new trial should be granted since the erroneous charge in respect to section 196 of the Code of Ordinances, and the conduct of experienced trial counsel commented on in the majority opinion may have misled the jury in its determination upon the question of liability of defendant-appellant or the extent of the damages. Nevertheless, I cannot subscribe to the view of the majority that the award in this case would have been excessive, assuming legal liability was properly established. In so stating I wish it to be understood that I am in full accord with the majority opinion in so far as it condemns the type of briefing resorted to by the attorneys for the respondent.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.